Citation Nr: 1532944	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, M. K., and D. L.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran had active duty for training (ADT) in the National Guard from April to August 1976 and served on active duty from July 19, 1977 to August 16, 1977.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim of service connection for a psychiatric disorder, claimed as psychosis.

The Veteran testified during a personal hearing at the RO before a Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

In April 2014, the Board denied the claim for service connection for an acquired psychiatric disorder.  In the decision, the Board also remanded other issues to the RO to schedule the Veteran for a requested Board hearing.  The Veteran's attorney withdrew those issues in an April 2015 correspondence, and they are no longer in appellate status.

The Veteran appealed the denial of service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court), which issued a March 2015 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the April 2014 Board decision that pertained to a psychiatric disorder and returning that issue to the Board for additional development.  

Review of Virtual VA and Veterans Benefits Management System electronic files reveals some documentation in each file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the March 2015 Joint Motion, the parties agreed that the Board "erred by relying upon an inadequate examination based upon a faulty factual premise to deny the claim."  Specifically, the parties observed that the February 2010 VA examiner noted a long gap since separation from service until 2008 of a lack of any mental illness.  However, as the parties pointed out, medical evidence of record demonstrated that the Veteran had been diagnosed with depressive reaction and major depression with psychotic features as early as July and September 1994, respectively.  Therefore, the Veteran should be afforded an additional VA examination to obtain a new medical opinion after obtaining relevant ongoing treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2013.  All attempts to obtain records should be detailed in the claims folder.

2.  After the above development has been completed, arrange for a VA examination by a psychiatrist or psychologist to determine whether the Veteran has a current acquired psychiatric disability related to service.  The claims file and electronic records must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

For each acquired psychiatric disorder found on examination, to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder, (if found), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability began during military service or is otherwise related to the Veteran's military service.

The examination report should include the complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After undertaking any other development deemed appropriate, readjudicate the claim.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

